Citation Nr: 1334961	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-06 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Central Office hearing in January 2013; a transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  


FINDINGS OF FACT

A psychiatric diagnosis was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran does not suffer from PTSD and that his depressive disorder is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letters sent in March 2006 and May 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claim was readjudicated in the August 2013 supplemental statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and pursuant to the May 2013 Board remand, private and VA treatment records have been obtained.  Also, pursuant to the Board remand directive, the RO/AMC also attempted to obtain the Veteran's Social Security Administration (SSA) records.  The RO/AMC received a response from SSA in May 2013 indicating that the records did not exist and further efforts to obtain the records would be futile as the Veteran had either not filed for disability benefits, or he filed for disability records but no medical records were obtained.  The Veteran was notified of this fact in a July 2013 letter and invited to submit such records himself if they were in his possession.  A  July 2013 Memorandum making a Formal Finding of Unavailability of the SSA records was also issued which set forth the AOJ's attempts to obtain these records.  As such, the Board finds that further efforts to obtain the SSA records would be futile.  In addition, he has been provided with an appropriate VA examination in connection with the claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and the RO/AMC has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral testimony in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issue and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for a psychiatric disorder.  Moreover, the Veteran volunteered his treatment and symptom history.  In addition, the VLJ asked clarifying questions regarding where and by whom treatment was provided in 
order to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  On remand the VLJ provided the Veteran an opportunity to provide 
the names of his treatment providers so that those records might be obtained.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Veteran asserts that he developed a psychiatric disability in service.  Specifically, he contends that he developed PTSD with depression due to his experiences during the Vietnam war.  In this regard, the Veteran reported exposure to hostile fire, to include mortar attacks, while stationed in Vietnam.  Additionally, he reported witnessing the death of an officer of the guard who was shot at Quang Tri, and the death of Sergeant Blakeslee who was killed on patrol.  Both servicemen were members of the "1st of the 3rd Mech" when they died sometime in October or November 1968.  He now claims these experiences traumatized him.  The Veteran also claims service connection for depression due to service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2013).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2013); Pentecost v. Principi, 16 Vet. App. 124 (2002).

However, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The service personnel records reflect that the Veteran was stationed in Vietnam from July 1968 to January 1969.  He served as clerk typist with headquarters Company 1st, Battalion 11th Infantry, and element of the 1st and 5th Brigade Infantry division (Mechanized).  During his time in Vietnam his military occupational specialty was changed to cook.  

The service treatment records contain no complaint, history or findings consistent with a psychiatric disorder and on separation from service in January 1969 he was psychiatrically evaluated as normal.  On the Report of Medical History in January 1969, the Veteran specifically denied depression or excessive worry and nervous trouble of any sort.  

After service, a private treatment report in January 2003 noted no psychiatric findings.  VA treatment records show that in December 2004, depression, mood disorder and PTSD screen testing was negative.  Thereafter, on VA mental health evaluation in March 2006, the Veteran reported in-service trauma from combat experiences while stationed in Vietnam in 1968, to include exposure to enemy fire and mortar attacks, as well as the loss of close friends during the war.  He denied a history of mental health treatment.  The Veteran endorsed symptoms of PTSD, to include nightmares, intrusive memories, hypervigilance, social anxiety, and sleep disturbance.  The Veteran reported onset of symptoms immediately after returning home from Vietnam.  He stated that he was so distressed he attempted suicide in 1970 and had his stomach pumped.  At present, the Veteran related problems facing retirement from full time employment due to medical reasons.  The psychologist who examined the Veteran diagnosed PTSD secondary to Vietnam trauma.  

On further evaluation in May 2006, a VA psychiatrist determined that the Veteran did not meet the criteria for a diagnosis of PTSD or any other Axis I diagnosis.  The psychiatrist noted the Veteran's report of PTSD symptoms for years.  At that time, the Veteran reported combat exposure while stationed at the Demilitarized Zone (DMZ).  The diagnoses included the following: (Axis I) rule out PTSD, (Axis II) deferred, (Axis III) diabetes, hypertension, legal blindness, hypercholesterolemia, anemia, and (Axis IV) dangerous neighborhood.  His stressor was noted as limited income.  Subsequent VA PTSD and depression screen tests, to include in February 2007, September 2007, September 2008, June 2009, October 2010, November 2011 were negative.  A December 2011 VA clinical treatment note recorded a history of PTSD.  In October 2012, the Veteran had a positive depression and PTSD screen test.  He was referred to the mental health clinic for a consultation.  On mental health consultation in October 2012, it was noted that the Veteran was doing better after he moved and he denied any suicidal or homicidal ideation.  He agreed to contact his social worker for assistance as needed.  

The Veteran underwent a VA examination in November 2011.  The examiner reviewed the claims file, and performed a complete mental health examination of the Veteran.  The VA examiner concluded the Veteran did not meet the diagnostic criteria for PTSD pursuant to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  In this regard, the examiner noted the Veteran's report of being stressed in Vietnam during the performance of his duties as a clerk which required him to call in med evacs and send sympathy letters, as on occasion he would know the people who were called in.  Exposure to mortar attacks was also noted.  The examiner noted that on initial mental health evaluation in 2006 the Veteran was diagnosed with PTSD, but the following month upon further examination, it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD and subsequent treatment records showed multiple negative PTSD screens.  

The examiner indicated that the Veteran met the criteria for a PTSD stressor as it is related to the Veteran's fear of hostile military or terrorist activity, but found that the Veteran did not meet the full diagnostic criteria for DSM-IV PTSD.  Specifically, the examiner found that criterion C, E and F were not met.  See DSM-IV.  Such opinion is consistent with the VA treatment records in the file which for the most part have noted negative PTSD screens, as well as the May 2006 opinion of the VA psychiatrist who determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  As this opinion was rendered following claims file review and examination of the Veteran, considered the Veteran's reported history, considered each specific DSM-IV PTSD criteria, and included a rationale for the conclusion reached, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Conversely, while the Veteran was diagnosed with PTSD by a VA psychologist in the Psychiatry Assessment Clinic in March 2006, the clinician did not fully address the PTSD diagnostic criteria under DSM-IV.  Moreover, at that time the Veteran reported a "long-term experience of PTSD symptoms", which is contrary to the negative depression, mood disorder and PTSD screen in December 2004.  The clinician noted the Veteran was appropriate for further evaluation by the PTSD clinic.  In April 2006, the Veteran underwent an initial PTSD evaluation by a psychiatric resident physician.  The physician addressed the presence/absence of symptoms consistent with the DSM-IV criteria.  The assessment was rule out PTSD, and the physician concluded that the Veteran did not meet the criteria for PTSD at that time.  

An addendum to that report provided by a staff psychiatrist in May 2006 noted that she reviewed the notes, discussed the case with the clinician and met with the Veteran.  She stated she agreed with the assessment provided by the psychiatric resident physician and that the Veteran does not meet the criteria for PTSD or for any other Axis I disorder.  Thus, the diagnosis of the March 2006 assessing psychologist was not confirmed on full PTSD examination and evaluation by a psychiatric resident physician and a staff psychiatrist.  Accordingly, the Board assigns significantly less probative weight to the March 2006 report diagnosing PTSD, as such diagnosis was not confirmed on more detailed testing, and the history provided to that clinician was not consistent with the negative PTSD screen noted in VA treatment records prior to the date he filed his claim.  See Nieves-Rodriguez, supra.  Similarly, to the extent that other post-service treatment records noted a positive PTSD screening or a history of PTSD, the clinicians who noted such did not identify a service stressor and/or address the DSM-IV criteria.  Thus, such conclusions are afforded less probative weight than the opinion of the VA examiner.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes the Veteran's contentions that he suffers from PTSD.  While he is competent to report his symptoms, there is there is no indication that he has any specialized training in diagnosing psychiatric disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are numerous psychiatric disorders with numerous potential etiologists; thus, determining the diagnosis and etiology of mental health symptoms requires medical expertise.  Accordingly, the Veteran's opinion that he suffers from PTSD is not competent medical evidence.  The Board accords significantly greater weight the opinion of the VA examiner than to the Veteran's lay assertions. 

As the most probative evidence is against a finding that the Veteran suffers from PTSD, service connection for that condition is denied.  
 
With regard to service connection for a psychiatric disorder other than PTSD, post-service medical records document positive screening tests for depression and a diagnosis of depressive disorder, not otherwise specified, on VA examination in November 2011.  As noted above, the Veteran's service treatment records reflect no psychiatric disability, and depressive disorder was diagnosed many years after the Veteran's separation from service.  None of the Veteran's medical providers have related a psychiatric disorder other than PTSD to his reported stressors or to any other aspect of his military service.  The Veteran's depressive disorder has been associated with situational stressors.  Specifically, the VA examiner in November 2011 diagnosed depressive disorder, not otherwise specified, and opined that such was most likely related to situational stressors not related to the Veteran's active service, to include his mother's health, pending buy out of his property and move, his brother's treatment of his mother, living in a dangerous neighborhood, financial stressors and unemployment.  There is no competent medical opinion to the contrary.  

To the extent the Veteran alleges he suffered from depression during service and since service such allegation is contrary to his report on his separation examination that he did not suffer from depression, excessive worry, or nervous trouble of any sort.  Moreover, such contention is also contrary to the negative depression screens noted in VA treatment records.  Accordingly, the Board finds such contention, being rendered 40 years after service and only after he filed his claim for service connection, is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In summary, the most probative evidence of record indicates that the Veteran was not shown to have a psychiatric disability during service or for many years thereafter.  Moreover, the most probative evidence indicates he does not meet the diagnostic criteria for PTSD, and that his currently diagnosed depressive disorder is related to current situational factors, not service.  Accordingly, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD, and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


